Case: 19-40678     Document: 00515720370          Page: 1     Date Filed: 01/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      January 26, 2021
                                   No. 19-40678                         Lyle W. Cayce
                                                                             Clerk

   Sheron Gabriel Terrell,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:16-CV-179


   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          Sheron Gabriel Terrell, Texas prisoner # 1779108, has applied for a
   certificate of appealability (COA) for an appeal from the denial of his
   application for a writ of habeas corpus challenging his 2012 conviction of
   possession of more than one gram and less than four grams of cocaine.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40678      Document: 00515720370           Page: 2   Date Filed: 01/26/2021




                                     No. 19-40678


   Terrell must make “a substantial showing of the denial of a constitutional
   right” by demonstrating “that reasonable jurists would find the district
   court’s assessment of the constitutional claims debatable or wrong.” 28
   U.S.C. § 2253(c)(2); see Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).
          First, Terrell asserts that his rights under the Fourth Amendment
   were violated. The district court held that these claims are barred under the
   rule in Stone v. Powell, 428 U.S. 465, 494 (1976). Terrell has not shown that
   reasonable jurists would find that the district court’s application of Stone was
   debatable or wrong. See Slack, 529 U.S. at 484.
          Next, Terrell contends that his trial counsel rendered ineffective
   assistance by failing to litigate his Fourth Amendment claims adequately; by
   failing to investigate and interview certain witnesses; by failing to impeach
   the testimony of the arresting officer; and by failing to request a continuance.
   Terrell complains that appellate counsel failed to raise any meritorious
   issues. Terrell has not shown that reasonable jurists would find that the
   district court’s deference to the state court’s rejection of these ineffective-
   assistance claims was debatable or wrong. See id.
          Finally, Terrell complains that the State suppressed the identity of an
   officer who was at the crime scene and that it presented the false testimony
   of the arresting officer, in violation of his rights to due process and
   compulsory process. He has not shown that reasonable jurists would find
   that the district court’s deference to the state court’s rejection of these
   constitutional claims was debatable or wrong. See Slack, 529 U.S. at 484; see
   also Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).
          As Terrell fails to make the required showing for a COA on his
   constitutional claims, we do not reach the question of whether the district
   court erred by failing to convene an evidentiary hearing. See United States v.




                                          2
Case: 19-40678   Document: 00515720370         Page: 3   Date Filed: 01/26/2021




                                No. 19-40678


   Davis, 971 F.3d 524, 534-35 (5th Cir. 2020). The request for a COA is
   DENIED.




                                     3